DETAILED ACTION
Claims 5-12 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over KATO (U.S Patent Application Publication 2009/0324896).
With regards to claim 5, Kato discloses a method for manufacturing a wafer as product comprising the grinding and chamfering a circumferential edge portion of a wafer sliced from a single crystal ingot (Paragraphs [0097]-[0099], [0116]); lapping or double-side grinding main surfaces of the chamfered wafer (Paragraphs [0097]-[0099], [0117]); etching the lapped or double-side ground wafer (Paragraphs [0066]-[0067], [0100]-[0101], [0120]; one-side or double-side mirror-polishing main surfaces of the etched wafer and mirror-polishing a chamfered portion of the mirror-polished wafer (Figure 3 Paragraphs [0111], [0131]-[0139] discloses and Figure 3 depicts the steps of slicing, chamfering, lapping or double grinding, etching, mirror polishing principal surface or both surfaces, mirror polishing of chamfered portion and final polishing principal surface) wherein after the chamfering step, the chamfered portion of the wafer has a cross-sectional shape comprising: a first inclined portion continuous from a first main surface (A1), which is one of the main surfaces of the wafer (front surface), and inclined from the first main surface; a first arc portion which is an arc-shaped portion continuous from the first inclined portion (P5) and has a radius of curvature (R1); a second inclined portion continuous from a second main surface (A2), which is another main surface of the wafer (back surface), and inclined from the second main surface; a P6) which is an arc-shaped portion continuous from the second inclined portion and has a radius of curvature (R2); and an end portion which connects the first arc portion to the second arc portion and constitutes an outermost circumferential end portion of the wafer (BC) (Figures 8, 17 Paragraphs [0063],[0075]-[0078], [0118]).
However Kato does not explicitly disclose in the chamfering, the wafer to be a product is chamfered such that the chamfered wafer are smaller than a target value range of the wafer product, and in the mirror-polishing of the chamfered portion, the chamfered portion is mirror-polished such that the mirror-polished chamfered portion are within the target value range of the wafer product to thus manufacture the wafer product.
However Kato discloses wherein after the chamfering process over the whole circumference of the silicon wafer, variations in the amount of deviation from the target; wherein the variations can be about ± 10µm away from the target value (Paragraphs [0117]-[0119], Figures 9-10) and performing a mirror polishing of the chamfered portion to have the entire edge within the target value range (Paragraph [0135]) rendering obvious in the chamfering, the wafer to be a product is chamfered such that the chamfered wafer are smaller than a target value range of the wafer product, and in the mirror-polishing of the chamfered portion, the chamfered portion is mirror-polished such that the mirror-polished chamfered portion are within the target value range of the wafer product to thus manufacture the wafer product.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Kato to include the 
With regards to claim 6, Kato discloses providing a silicon wager having a thickness of 910 µm which is roughly chambers to a thickness of about 815 µm wherein 95 µm is removed (Paragraph [0061, [0116]) which overlaps Applicant’s claimed amount of wherein the chamfering is performed within a range of 50 µm or more and 200 µm or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 7-8, Kato renders obvious wherein the etching is performed using an alkaline aqueous solution (Paragraphs [0100]-[0101], [0120]).
With regards to claims 9-12, Kato renders obvious wherein the single crystal ingot is a single crystal silicon ingot (Paragraph [0098]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713